Case 2:17-cv-01321-WJM-MF Document 50 Filed 01/16/19 Page 1 of 1 PageID: 385

                                 PATRICK J. CERILLO, LLC
                                         ATTORNEY AT LAW
                                          4 WALTER FORAN BLVD
                                               SUITE 402
PATRICK J. CERILLO*, Esq.                 FLEMINGTON, NJ 08822                 VOICE: (908) 284-0997
*Qualified Family Mediator per R. 1:40                                         FAX: (908) 284-0915
                                                                               pjcerillolaw@comcast.net

                                             January 16, 2019



VIA ELECTRONIC FILING
The Honorable Mark Falk, Magistrate Judge
Courtroom PO 09
Martin Luther King, Jr. Federal Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:       Malibu Media, LLC v. John Doe
          Case No: 2:17-cv-01321-WJM-MF

Dear Judge Falk:

       With regard to the above-referenced matter, we request that the owner of Malibu Media,
LLC be allowed to be available by phone since she lives in California and that Malibu Media’s
general counsel, who is not counsel of record in this matter be designated as the corporate
representative who will appear by phone with ultimate authority to settle.

       Please let me know at your earliest convenience so that I can advise my client. We
appreciate Your Honor’s consideration in this matter.


                                           Very truly yours,

                                           /s/ Patrick J. Cerillo

                                           Patrick J. Cerillo, Esquire

PJC/cpf
Cc:   Malibu Media, LLC
       Leslie Farber, Esq.




PJC: ADMITTED TO THE BAR OF THE STATE OF NEW JERSEY; ALSO ADMITTED TO FEDERAL DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY; ALSO A MEMBER OF THE BAR OF THE UNITED STATES SUPREME COURT.
